DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S 10,796,887 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach or discloses “the primary side of the transformer electrically coupled to ground” (see page 6-7).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Dorf [US 2019/0350072 A1] is introduce newly prior art.
Kuriyama in view of KOH does not specify the primary side of the transformer electrically coupled to ground
Dorf discloses the primary side of the transformer electrically coupled to ground (Fig. 3, Primary side of Step up Transformer with Ground)

    PNG
    media_image1.png
    530
    809
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama with the primary side of the transformer electrically coupled to ground for purpose of protect system from the dangers of damaged circuits or electrical overloads and maintaining a nearly constant negative potential at the surface of the substrate with respect to ground disclosed by Dorf (Paragraph [0004]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al [US 6,416,638 B1] in view of KOH et al [US 2019/0088518 A1] and further in view of Dorf [US 2019/0350072 A1].
In regards to claim 1. Kuriyama discloses a high voltage, high frequency switching circuit comprising: a high voltage switching power supply that produces pulses (Column 2, in lines 49-60); 
a transformer (Fig. 1, 12) having a primary side and secondary side; 
an output (Fig. 1, A) electrically coupled with the secondary side of the transformer (Fig. 1, 12); and 
a primary sink (Fig. 1, R1) electrically coupled with the primary side of the transformer (Fig. 1, 12) and in parallel with the high voltage switching power supply (Fig. 1, 12, and Q1), the primary sink comprising at least one resistor (Fig. 1, R1) that discharges a load (Fig. 1, 14-16) coupled with the output (Fig. 1, A).
Kuriyama does not specify a high voltage switching power supply that produces pulses having a voltage greater than 1 kV and with frequencies greater than 10 kHz
KOH discloses a high voltage switching power supply that produces pulses having a voltage greater than 1 kV and with frequencies greater than 10 kHz (Paragraph [0026])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama with a high voltage switching power supply that produces pulses having a voltage greater than 1 kV and with frequencies greater than 10 kHz for purpose of assisted or plasma enhanced semiconductor manufacturing processes as disclosed by KOH (Abstract).
Kuriyama in view of KOH does not specify the primary side of the transformer electrically coupled to ground
Dorf discloses the primary side of the transformer electrically coupled to ground (Fig. 3, Primary side of Step up Transformer with Ground)

    PNG
    media_image1.png
    530
    809
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama with the primary side of the transformer electrically coupled to ground for purpose of protect system from the dangers of damaged circuits or electrical overloads and maintaining a nearly constant negative potential at the surface of the substrate with respect to ground disclosed by Dorf (Paragraph [0004]).
In regards to claim 3. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, wherein the primary sink (Fig. 1, Q1, R1, D1 and 26_2) comprises at least on inductor (Fig. 1, 26_2) in series with the at least one resistor (Fig. 1, R1).
In regards to claim 4. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, wherein the primary sink comprises a switch in series with the at least one resistor (Fig. 1, Q1, R1).
In regards to claim 7. Kuriyama in view of KOH discloses the high voltage, high frequency switching circuit according to claim 1, 
Kuriyama in view of KOH does not specify wherein the resistance of the resistor in the primary sink a value less than about 400 ohms.
Dorf discloses wherein the resistance of the resistor in the primary sink a value less than about 400 ohms (Paragraph [0453]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama with wherein the resistance of the resistor in the primary sink a value less than about 400 ohms for purpose of reduced as the current must now run through and changing the applied current to the magnet, which alters the magnetic field and hence charged particle beam path, through use of the main controller as disclosed by Dorf (Paragraph [0453]).
In regards to claim 14. Kuriyama discloses a high voltage, high frequency switching circuit comprising: 
a high voltage switching power supply (Column 2, in lines 49-60)
a transformer (Fig. 1, 12) having a primary side and secondary side; 
an output (Fig. 1, A) electrically coupled with the secondary side of the transformer (Fig. 1, 12); and 
a primary sink (Fig. 1, R1) electrically coupled to the primary side of the transformer (Fig. 1, 12) and in parallel with the output of the high voltage switching power supply (Fig. 1, 12, and Q1), the primary sink (Fig. 1, R1) comprising at least one resistor (Fig. 1, R1) that discharges a load (Fig. 1, 14-16) coupled with the output and at least one inductor  (Fig. 1, 26_2) in series with the at least one resistor (Fig. 1, R1).
Kuriyama does not specify that produces pulses having a voltage greater than 1 kV and with frequencies greater than 10 kHz;
KOH discloses that produces pulses having a voltage greater than 1 kV and with frequencies greater than 10 kHz (Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama with that produces pulses having a voltage greater than 1 kV and with frequencies greater than 10 kHz for purpose of assisted or plasma enhanced semiconductor manufacturing processes as disclosed by KOH (Abstract).
Kuriyama in view of KOH does not specify the primary side of the transformer electrically coupled to ground
Dorf discloses the primary side of the transformer electrically coupled to ground (Fig. 3, Primary side of Step up Transformer with Ground)

    PNG
    media_image1.png
    530
    809
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama with the primary side of the transformer electrically coupled to ground for purpose of protect system from the dangers of damaged circuits or electrical overloads and maintaining a nearly constant negative potential at the surface of the substrate with respect to ground disclosed by Dorf (Paragraph [0004]).
In regards to claim 15. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 14, wherein the primary sink comprises a switch in series with the at least one resistor and/or the at least one inductor (Fig. 1, Q1, R1, D1 and 26_2).
In regards to claim 18. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 14, wherein the high voltage switching power supply comprises a power supply (Fig. 1, 11), at least one switch (Fig. 1, Q1), and a step-up transformer (Dorf: Fig. 3, Step up Transformer).
Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al [US 6,416,638 B1] in view of KOH et al [US 2019/0088518 A1] and further in view of Dorf [US 2019/0350072 A1] as applied to claim 1 above, and further in view of Hayami et al [US 2018/0315581 A1].
In regards to claim 5. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the output is coupled with a plasma load that is capacitive.
Hayami discloses wherein the output is coupled with a plasma load that is capacitive (Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the output is coupled with a plasma load that is capacitive for purpose of high accuracy and stability by achieving stable control over voltage and current, which is important in the processing using plasma as disclosed by Hayami (Paragraph [0001]).
In regards to claim 11. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the load is capacitive in nature and the high voltage, high frequency switching circuit rapidly charges the load capacitance and discharges the load capacitance.
Hayami discloses wherein the load is capacitive (Fig. 2, Plasma Equivalent Circuit) in nature and the high voltage, high frequency switching circuit (Fig. 2, 100 & Paragraph [0009-14]) rapidly charges the load capacitance (Paragraph [0071]) and discharges the load capacitance (Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with the load is capacitive in nature and the high voltage, high frequency switching circuit rapidly charges the load capacitance and discharges the load capacitance for purpose of high accuracy and stability by achieving stable control over voltage and current, which is important in the processing using plasma as disclosed by Hayami (Paragraph [0001]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al [US 6,416,638 B1] in view of KOH et al [US 2019/0088518 A1] and further in view of Dorf [US 2019/0350072 A1] as applied to claim 1 above, and further in view of de Vries et al [US 2020/0396820 A1].
In regards to claim 6. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the output is coupled with a plasma load that includes a dielectric barrier discharge.
Vries discloses wherein the output is coupled with a plasma load that includes a dielectric barrier discharge (Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the output is coupled with a plasma load that includes a dielectric barrier discharge for purpose of treatment of an irregularly three-dimensionally shaped surface of an electrically conducting body, which surface is used as a counter electrode as disclosed by Vries (Paragraph [0007]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al [US 6,416,638 B1] in view of KOH et al [US 2019/0088518 A1] and further in view of Dorf [US 2019/0350072 A1] as applied to claim 1 above, and further in view of Papa et al [US 2013/0146443 A1]
In regards to claim 8. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the high voltage high frequency switching power supply delivers peak powers greater than 100 kW. 
Papa discloses wherein the high voltage high frequency switching power supply delivers peak powers greater than 100 kW (Paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the high voltage high frequency switching power supply delivers peak powers greater than 100 kW for purpose of maximum average power which can be dissipated by and thus effectively applied to a cathode is the power which does not lead to an undesirable temperature increase of the cathode or unwanted melting as disclosed by Papa (Paragraph [0028]).
Claim 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al [US 6,416,638 B1] in view of KOH et al [US 2019/0088518 A1] and further in view of Dorf [US 2019/0350072 A1] as applied to claim 1 above, and further in view of Lacoste [US 2020/0378605 A1]
In regards to claim 13. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the output can produce a high voltage pulse having a voltage greater than 1 kV and with frequencies greater than 10 kHz with pulse fall times less than about 400 ns.
Lacoste discloses wherein the output can produce a high voltage pulse having a voltage greater than 1 kV and with frequencies greater than 10 kHz with pulse fall times less than about 400 ns (Paragraph [0049 & 0031 & 0044 & 0054 & 0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the output can produce a high voltage pulse having a voltage greater than 1 kV and with frequencies greater than 10 kHz with pulse fall times less than about 400 ns for purpose of provide an electrical potential to the first electrode with a pulse repetition frequency and a gas flowing into the thruster through the gas inlet port, the plasma is expelled from the thruster through the plasma jet outlet as disclosed by Lacoste (Abstract).
In regards to claim 16. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 14, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the output can produce a high voltage pulse having a voltage greater than 1 kV and with frequencies greater than 10 kHz and with a pulse fall time less than about 400 ns.
Lacoste discloses wherein the output can produce a high voltage pulse having a voltage greater than 1 kV and with frequencies greater than 10 kHz and with a pulse fall time less than about 400 ns (Paragraph [0049 & 0031 & 0044 & 0054 & 0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the output can produce a high voltage pulse having a voltage greater than 1 kV and with frequencies greater than 10 kHz with pulse fall times less than about 400 ns for purpose of provide an electrical potential to the first electrode with a pulse repetition frequency and a gas flowing into the thruster through the gas inlet port, the plasma is expelled from the thruster through the plasma jet outlet as disclosed by Lacoste (Abstract).
Claim 2, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al [US 6,416,638 B1] in view of KOH et al [US 2019/0088518 A1] and further in view of Dorf [US 2019/0350072 A1] as applied to claim 1 above, and further in view of Shimer et al [US 5,418,707]
In regards to claim 2. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 1, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the primary sink is configured to dissipate over about 1 kilowatt of average power.
Shimer discloses wherein the primary sink is configured to dissipate over about 1 kilowatt of average power (Column 6, in lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the primary sink is configured to dissipate over about 1 kilowatt of average power for purpose of dissipate power throughout the High voltage circuit to avoid catastrophic failure or overheating as disclosed by Shimer (Column 6, in lines 45-50).
In regards to claim 17. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 14, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the primary sink is configured to dissipate over about 1 kilowatt of power.
Shimer discloses wherein the primary sink is configured to dissipate over about 1 kilowatt of power (Column 6, in lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the primary sink is configured to dissipate over about 1 kilowatt of power for purpose of dissipate power throughout the High voltage circuit to avoid catastrophic failure or overheating as disclosed by Shimer (Column 6, in lines 45-50).
In regards to claim 19. Kuriyama in view of KOH and further in view of Dorf discloses the high voltage, high frequency switching circuit according to claim 14, 
Kuriyama in view of KOH and further in view of Dorf does not specify wherein the primary sink handles a peak power greater than 10 kW.
Shimer discloses wherein the primary sink handles a peak power greater than 10 kW (Column 6, in lines 45-50)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuriyama in view of KOH and further in view of Dorf with wherein the primary sink handles a peak power greater than 10 kW for purpose of dissipate power throughout the High voltage circuit to avoid catastrophic failure or overheating as disclosed by Shimer (Column 6, in lines 45-50).
Allowable Subject Matter
Claims 9, 10, 12 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 “wherein the resistor in the primary sink includes a resistance R and the output is coupled with a load having a capacitance C such that 
    PNG
    media_image2.png
    49
    70
    media_image2.png
    Greyscale
where 
    PNG
    media_image3.png
    24
    18
    media_image3.png
    Greyscale
is the pulse fall time.” as recited in claim 9.
“wherein the load is capacitive in nature with a capacitance less than 50 nF, wherein the load capacitance does not hold charges for times greater than 10 us.” as recited in claim 10.
“wherein the output produces a negative bias voltage within a plasma of greater than - 2 kV when the high voltage switching power supply is not providing a high voltage pulse.” as recited in claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844